Action to recover damages for the death of plaintiff’s intestate, a boy almost seventeen years of age, who was drowned while swimming in a catch basin or pond, situated in a public park, which was in the process of being deepened and enlarged by contractors at the time. Judgment entered on the dismissal of the complaint at the close of plaintiff’s case affirmed, with costs. No opinion. Johnston, Adel and Nolan, JJ., concur; Lewis, P. J., and Carswell, J., dissent and vote to reverse and grant a new trial. The proof presented questions of fact as to the negligence of the defendants. (Fodearowicz v. City of Amsterdam, 293 N. Y. 814.)